Citation Nr: 0208449	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  00-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether a substantive appeal relative to the veteran's claim 
for service connection for the residuals of a right ankle 
injury was timely filed.  

(The issues of entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine, with 
spinal stenosis and herniated discs, and entitlement to an 
increased rating for cervical spondylosis, with herniated 
discs, will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 8, 1960 to 
November 7, 1960.  According to a Report of Separation and 
Record of Service, he also had service in the Army National 
Guard of Massachusetts from May 1978 to March 1994.   

This matter arose from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Boston, Massachusetts, that denied the claimant's claim for 
entitlement to service connection for the residuals of a 
right ankle injury.   

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, with spinal stenosis and 
herniated discs, and entitlement to an increased rating for 
cervical spondylosis, with herniated discs, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.







FINDINGS OF FACT

1.  In a February 2000 rating action, the RO denied the 
veteran's claim for entitlement to service connection for the 
residuals of a right ankle injury.  Notice of this rating 
decision, including an explanation of appellate rights, was 
properly mailed to the veteran.  

2.  By means of a VA Form 9, received in August 2000, the 
veteran filed a Notice of Disagreement (NOD) regarding the 
RO's denial of his claim for service connection for the 
residuals of a right ankle injury.  

3.  A Statement of the Case (SOC) with respect to the 
February 2000 rating decision was mailed to the veteran and 
his accredited representative in January 2001.  No 
communication was received within one year of the issuance of 
notice of the rating action or within 60 days of the date of 
mailing of the Statement of the Case which could be 
reasonably construed as a substantive appeal of the issue 
involved or a request for extension of time for filing a 
substantive appeal. 

4.  The claimant did not file a timely substantive appeal 
with respect to the issue of entitlement to service 
connection for the residuals of right ankle injury.   


CONCLUSION OF LAW

A timely substantive appeal of the claim of entitlement to 
service connection for the residuals of a right ankle injury 
was not filed, and the Board lacks jurisdiction to consider 
this issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.202, 20.302(b) (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On February 3, 2000, the RO denied the veteran's claim for 
entitlement to service connection for the residuals of a 
right ankle injury.  The RO sent out a notification of the 
rating action on February 14, 2000.  Thereafter, in a VA Form 
9 which was received by the RO on August 1, 2000, the veteran 
expressed his disagreement with the denial of his claim for 
service connection for the residuals of a right ankle injury.  
At that time, the RO accepted the VA Form 9 as the veteran's 
Notice of Disagreement for his right ankle claim.  The RO 
then sent the claimant and his representative a Statement of 
the Case, which was dated on January 19, 2001.

In November 2001, a hearing was conducted at the RO before 
the undersigned Board member.  At that time, the undersigned 
Board member noted that the issues for appellate 
consideration included entitlement to an increased rating for 
degenerative disc disease of the lumbosacral spine, with 
spinal stenosis and herniated discs, entitlement to an 
increased rating for cervical spondylosis, with herniated 
discs, and entitlement to service connection for the 
residuals of a right ankle injury.  (Transcript (T.) at page 
(pg.) 2).  However, the veteran's representative clarified 
the matter and noted that the issues on appeal included the 
increased rating claims and the "potential eligibility for 
service connection for an ankle condition."  (Id.).  The 
veteran's representative contended, in essence, that it was 
possible that the veteran's service-connected neck and back 
disabilities were related to a non-service-connected 
neurologic disorder.  (T. at pages (pgs.) 2 & 3).  The 
veteran's representative further contended that in regard to 
the veteran's ankle, it was possible that if an examination 
was conducted, a "neuropathy going down his spine with the 
legs [sic]" could possibly be discovered.  (T. at pg. 7).  
Thus, the veteran's representative indicated that he wanted 
to "hold off on the ankle" because he believed that it was 
possible that after an examination was conducted, it could 
show that the veteran's ankle disability was "part of the 
neurological damage."  (Id.).  The veteran testified that he 
had injured his ankle in 1978 while he was on active duty.  
(T. at pgs. 7 & 8).  He noted that following the injury, he 
suffered from chronic pain, swelling, and weakness in his 
right ankle.  (T. at pgs. 8 & 9).  The veteran's 
representative stated that at present, the veteran did not 
have any diagnosed arthritis in his ankle.  (T. at pg. 9).  
However, he indicated that the veteran was receiving 
treatment for pain and numbness, but that "the origin was 
not clear if it [was] between an old injury or what he [was] 
currently suffering from."  (Id.).  


II Analysis

An "appeal" consists of a timely filed written notice of 
disagreement and, following the issuance of a statement of 
the case, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200 (2001).  Here, the timeliness and 
adequacy of the August 2000 NOD are conceded, and the issue 
is limited to whether a timely substantive appeal was filed 
following the January 2001 SOC. 

A substantive appeal consists of a properly completed VA Form 
9, or other "correspondence" containing the necessary 
information.  38 C.F.R. § 20.202 (2001). A substantive appeal 
must generally identify the issues being appealed and set out 
specific arguments relating to errors of fact or law.  Id.  
However, the Board will construe any "arguments" liberally, 
and will not presume that an appellant agrees with any 
statement of fact contained in an SOC even if not 
specifically contested.  Id.  A substantive appeal must be 
filed with the VA office from which the claimant received 
notice of the determination being appealed unless notice has 
been received that the record has been transferred to another 
VA office.  38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. § 
20.300 (2001).  The substantive appeal may be filed by either 
the claimant personally, or his or her proper representative.  
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 (2001).  Except 
in the case of simultaneously contested claims, a substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(b)(1), (d)(3); 38 C.F.R. § 20.302(b) 
(2001).  An extension of the period for filing a substantive 
appeal may be granted for good cause.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.303 (2001).  However, a request 
for extension must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  Id.  Filing additional evidence does not extend the 
time limit for filing a substantive appeal.  38 C.F.R. § 
20.304 (2001).  The agency of original jurisdiction may close 
the case for failure to respond after receipt of the 
statement of the case.  38 U.S.C.A. § 7105(d)(3).

In a March 2002 letter, the veteran was notified of the 
Board's intent to consider the timeliness of the substantive 
appeal as to his claim of entitlement to service connection 
for the residuals of a right ankle injury.  He was offered 
the opportunity to present any argument, evidence, or comment 
relevant to jurisdiction, or to request a hearing to present 
oral argument on the question of timeliness of the appeal.  
See 38 C.F.R. § 20.203 (2001).  In this regard, the Board 
observes that in April 2002, the claimant responded that he 
had no evidence or written argument to present and that he 
did not wish to request a hearing.  

In the instant case, the Board finds that the veteran did not 
file a timely appeal with respect to his claim for service 
connection for the residuals of right ankle injury.  The 
veteran was notified of the denial of his claim for service 
connection for the residuals of a right ankle injury in 
February 2000.  The RO received an NOD in August 2000.  On 
January 19, 2001, the RO issued to the veteran an SOC 
addressing the issue of entitlement to service connection for 
the residual of a right ankle injury.  

Neither the veteran nor his representative filed a timely 
substantive appeal within 60 days of the January 2001 SOC or 
within one year of the February 2000 notice letter. The 
expiration date for filing a substantive appeal, pursuant to 
the provisions of 38 C.F.R. § 20.302(b), was March 20, 2001, 
that date being later than the end of the one-year period 
that began on the date the RO notified the veteran of the 
denial of the claim.  No communication was received by March 
20, 2001, which could be reasonably construed as a 
substantive appeal for the issue of entitlement to service 
connection for the residuals of a right ankle injury.  The 
Board also notes that neither the veteran nor his 
representative requested an extension of time for filing, in 
accordance with 38 C.F.R. § 20.303 (2001).  Therefore, in 
light of the above, the Board finds that a timely substantive 
appeal regarding the issue of entitlement to service 
connection for the residuals of right ankle injury was not 
filed, and the Board is without jurisdiction to adjudicate 
that claim.

The Board is aware that although it has the obligation to 
assess its jurisdiction, it must consider whether doing so in 
the first instance is prejudicial to the appellant. 
VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999).  In this case, 
the veteran was informed of the Board's intent to consider 
the jurisdictional question in the March 2002 correspondence.  
As such, the Board finds that he was afforded appropriate 
procedural protections to assure adequate notice and chance 
to be heard on that aspect of the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that failure to file a 
timely substantive appeal "does not automatically foreclose 
an appeal, render a claim final, or deprive the [Board] of 
jurisdiction," noting that "the statute and regulations do 
not require an RO to close a claim [for failure to respond to 
an SOC]; nor do they provide that the claim will become 
final."  Rowell v. Principi, 4 Vet. App. 9, 14-17 (1993).  
The Court has further held that if the Board completes review 
of a claim placed in appellate status by the filing of an 
NOD, it will constitute a waiver of the filing of a 
substantive appeal as to the issues considered.  See Beyrle 
v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, the 
Board recognizes that in a Memorandum from the veteran's 
representative, dated in June 2002, the veteran's 
representative contended that such a waiver of filing of a 
substantive appeal had occurred in the veteran's case due to 
the opening remarks that the undersigned Board member made in 
the veteran's hearing in November 2001.  The veteran's 
representative maintained that at the outset of the veteran's 
hearing, the undersigned Board member noted that the issue of 
entitlement to service connection for the residuals of a 
right ankle injury was in appellate status, and he then 
accepted sworn testimony from the veteran.  However, the 
Board notes that upon a review of the November 2001 hearing 
transcript, following the opening remarks by the undersigned 
Board member, the veteran's representative actually clarified 
the matter and noted that the issues on appeal included the 
increased rating claims and the "potential eligibility for 
service connection for an ankle condition."  (T. at pg. 2).  
In addition, the veteran's representative raised the 
possibility that the veteran's current right ankle disability 
was related to either his service-connected back and neck 
disabilities, or to a non-service-connected neurologic 
disorder, and not necessarily to his period of military 
service.  (T. at pgs. 7-9).  Moreover, the veteran's 
representative noted that he wanted to "hold off on the 
ankle" because he believed that it was possible that after 
an examination was conducted, it would show that the 
veteran's ankle disability was "part of the neurological 
damage."  (T. at pg. 7).  Thus, in light of the above, and 
the fact that no substantive appeal has been timely filed and 
no written request for extension has been timely submitted, 
dismissal of the claimant's appeal is warranted and proper.  
See Roy v. Brown, 5 Vet. App. 554, 556-7 (1993) 
(distinguishing Rowell and upholding dismissal of appeal for 
failure to file a timely substantive appeal); see also 
38 C.F.R. § 20.303(2001)(a request for extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal).    

In making this determination, the Board is also aware that 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), was signed into law during 
the pendency of this appeal.  This liberalizing law is 
applicable to the veteran's appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The Board notes, however, 
that although the recent change in the law fundamentally 
changes the nature of VA's duty to inform and assist 
claimants with their claims, the VCAA did not modify or 
change the statutory standards governing the Board's 
jurisdiction.  As such, the VCAA has no application to the 
facts of this case.

The claim of entitlement to service connection for the 
residuals of a right ankle injury is dismissed.


ORDER

The claimant having failed to perfect an appeal through the 
filing of a timely substantive appeal, the claim of 
entitlement to service connection for the residuals of a 
right ankle injury is dismissed.





		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

